            Case 5:17-cv-04467-BLF Document 252 Filed 04/21/20 Page 1 of 2




 1 PAUL ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRISTOPHER KASTENS (State Bar No. 254797)
 5 kkastens@kramerlevin.com
   HANNAH LEE (State Bar No. 253197)
 6 hlee@kramerlevin.com
   KRAMER LEVIN NAFTALIS
 7
    & FRANKEL LLP
 8 990 Marsh Road
   Menlo Park, CA 94025
 9 Telephone: (650) 752-1700
   Facsimile: (650) 752-1800
10
   Attorneys for Plaintiff
11
   FINJAN, INC.
12
                            IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15                                  SAN JOSE DIVISION

16   FINJAN, INC.,                            Case No.: 5:17-cv-04467-BLF-VKD
17
                 Plaintiff,                   DECLARATION OF AARON FRANKEL IN
18                                            SUPPORT OF DEFENDANT’S
            v.                                ADMINISTRATIVE MOTION TO FILE
19                                            DOCUMENTS UNDER SEAL
     SONICWALL, INC.,
20

21               Defendant.

22

23

24

25

26

27

28
     __________________________________________________________________________________
     FRANKEL DECL. IN SUPPORT OF DEFENDANTS               CASE NO.: 17-cv-04467-BLF-VKD
     ADMIN. MOTION TO FILE DOCUMENTS UNDER SEAL
             Case 5:17-cv-04467-BLF Document 252 Filed 04/21/20 Page 2 of 2




 1 I, Aaron Frankel, declare as follows:

 2          1.       I am a partner with the law firm of Kramer Levin Naftalis & Frankel LLP (“Kramer
 3 Levin”), counsel of record for Plaintiff Finjan, Inc. (“Finjan”). I have personal knowledge of the facts

 4 set forth in this declaration and can testify competently to those facts. I make this declaration in

 5 support of Defendant SonicWall Inc.’s (“SonicWall”) Administrative Motion to File Documents Under

 6 Seal pursuant to Civil Local Rules 7-11 and 79-5(d) and 79-5(e).

 7          2.       I have reviewed the following documents and confirmed that they contain information
 8 designated as confidential by Finjan.

 9
                  Identification of Documents or         Portions of Document to        Designating
10
                 Portions of Document to be Sealed              be Sealed                 Party
11
            Selections of the Joint Discovery Letter.   Highlighted portions on pg. Finjan
12          [Dkt. No. 249-3]                            2 and pg. 3.

13          Exhibit A to Joint Discover Letter. [Dkt.   Entirety                       Finjan
            No. 249-5]
14

15          3.       Finjan supports SonicWall’s request for leave from the Court to file the documents
16 described above under seal because such information contains confidential business, competitive, and

17 privileged information regarding Finjan’s business model and patents. These portions have been

18 designated by Finjan as confidential and this information about Finjan’s business and competitive
19 information is afforded a high degree of protection and security within Finjan’s business to avoid

20 inadvertent public disclosure. The public disclosure of such internally sensitive information, including

21 information about the terms of Finjan’s business structure and agreements could result in significant

22 competitive harm.

23

24
            I declare under the penalty of perjury under the laws of the United States of America that each
25
     of the above statements is true and correct. Executed on April 21, 2020, in New York, NY.
26
                                                                   /s/ Aaron Frankel
27                                                                 Aaron Frankel
28
                                        1
     FRANKEL DECL. IN SUPPORT OF DEFENDANT’S                             CASE NO.: 17-cv-04467-BLF-VKD
     ADMIN. MOTION TO FILE DOCUMENTS UNDER SEAL
